                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

BRYAN BALDWIN                                                                         PLAINTIFF


v.                             Case No. 2:18-cv-0071-KGB-JJV

OCIE BANKS, Sheriff,
Lee County, et al.                                                                DEFENDANTS

                                          JUDGMENT

      Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Bryan Baldwin’s complaint and amended complaint are dismissed.

      So adjudged this 14th day of February, 2019.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
